



Exhibit 10.3
  
 
 
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is made
as of November 7, 2017, by and between Regal Entertainment Group, a Delaware
corporation (the "Company"), and Gregory W. Dunn ("Executive").
RECITALS
WHEREAS, Executive and the Company previously entered into an Amended and
Restated Employment Agreement, as further amended from time to time, dated May
5, 2009; and
WHEREAS, the Company and Executive desire to amend and restate the Amended and
Restated Employment Agreement on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants contained herein,
Executive and the Company agree upon the following terms of employment of
Executive by the Company:
1.    Employment.
1.1    Position. Subject to the terms and conditions of this Agreement, the
Company agrees to employ Executive during the Term (as defined herein) as its
President and Chief Operating Officer. In his capacity as the President and
Chief Operating Officer of the Company, Executive shall have the powers,
responsibilities and authorities of presidents and chief operating officers of
corporations of the size, type and nature of the Company, as it exists from time
to time, as are assigned by the Chief Executive Officer consistent with
Executive's position. In his capacity as President and Chief Operating Officer
of the Company's subsidiary, Regal Cinemas Corporation, Executive shall report
to the Chief Executive Officer of Regal Cinemas Corporation and shall have the
powers, responsibilities and authorities of presidents and chief operating
officers of corporations of the size, type and nature of Regal Cinemas
Corporation, as it exists from time to time, as are assigned by the Chief
Executive Officer of Regal Cinemas Corporation consistent with Executive's
position. At the request of the Company, Executive will serve as an officer
and/or director of any of the Company's other subsidiaries for no additional
compensation.
1.2    Duties. Subject to the terms and conditions of this Agreement, Executive
hereby agrees to be employed as the President and Chief Operating Officer of the
Company and as the President and Chief Operating Officer of Regal Cinemas
Corporation, and agrees to devote such working time and efforts (except for
permitted vacation periods and reasonable periods of illness and other
incapacity), to the best of his ability, experience and talent, to the
performance of services, duties and responsibilities in connection therewith so
that such performance shall be his primary business activity. Executive shall
perform such duties and exercise such powers with respect to the activities of
the Company, commensurate with his position, as the President and Chief
Operating Officer of the Company, as the Chief Executive Officer shall from time
to time reasonably delegate to him.
1.3    Other Service. Nothing in this Agreement shall preclude Executive from
serving on boards of directors of other companies or trade organizations and
participating in charitable, community or religious activities that do not
substantially interfere with his duties and responsibilities hereunder or
conflict with the interest of the Company.
1.4    Reporting. Executive shall report directly to (a) Amy E. Miles, Chief
Executive Officer of the Company or (b) if Ms. Miles is no longer employed by
the Company, the then existing Chief Executive Officer of the Company.
2.    Term.
2.1    Term of Employment. Executive's term of employment under this Agreement
shall continue on and from the Effective Date (as defined below), and, subject
to the terms hereof, shall terminate on the earlier of (i) the third anniversary
of the Effective Date, or (ii) termination of Executive's employment pursuant to
this Agreement (the





--------------------------------------------------------------------------------





"Term"); provided, however, that any termination of employment by Executive
(other than for death or Permanent Disability) or by the Company may only be
made upon 90 days prior written notice to the other party hereto. Executive
shall resign from any and all positions, including board memberships, held by
him with the Company or any subsidiary of the Company upon any termination of
employment.
2.2    Extensions. On each anniversary of the date hereof, commencing in 2018,
one year shall be added to the termination date specified in Section 2.1(i)
hereof, so that as of each anniversary of the date hereof the remaining Term of
Executive's employment as determined under Section 2.1(i) hereof shall be three
(3) years.
2.3    Effective Date. This Agreement shall only be effective and enforceable by
the Company or Executive as of November 7, 2017 (the "Effective Date").
3.    Compensation.
3.1    Salary. The Company shall pay Executive a base salary ("Base Salary") at
the rate of $631,000 per annum commencing on the beginning of Executive's term
of employment hereunder. Base Salary shall be payable in accordance with the
ordinary payroll practices of the Company. The Compensation Committee of the
Board of Directors of the Company will review Executive's salary at least
annually and may increase (but not reduce) Executive's Base Salary in its sole
discretion. Once increased such Base Salary shall not be reduced, and, as so
increased, shall constitute "Base Salary" hereunder.
3.2    Annual Bonus. In addition to his Base Salary, Executive shall, commencing
with the 2017 fiscal year and continuing each fiscal year during the Term
hereafter, be afforded a reasonable opportunity to earn an annual cash bonus
(the "Bonus"). The Company shall be deemed to have provided Executive with such
opportunity by establishing one or more reasonable annual performance goals for
the Company (the "Annual Performance Goals") under an annual executive incentive
plan (a "Bonus Plan") designed to pay a bonus should the Company meet or exceed
such goals. In determining Executive's Bonus, Executive's target Bonus shall be
at least 100% of Base Salary (the "Target Bonus"). If in any year the Annual
Performance Goals for the Company are exceeded by a material amount, the Company
shall award Executive a “stretch” Bonus of up to an additional 50% of Base
Salary (for a total Bonus of up to 150% of Base Salary) as determined by the
Compensation Committee of the Board. For 2017, Executive's Bonus shall be
calculated in accordance with the Company's 2017 Bonus Plan as adopted by the
Board prior to the date hereof. After 2017, the Compensation Committee of the
Board, after consultation with management, will in the last quarter of each year
establish reasonable eligibility requirements and Annual Performance Goals for
the Bonus Plan for the next year based on the actual and projected performance
of the Company. Executive shall be deemed to have earned an annual Bonus under
the Company's Bonus Plan so long as Executive meets the Annual Performance Goals
established thereunder and is employed by the Company as of the last day of the
Company's fiscal year.
4.    Employee Benefits.
4.1    Employee Benefit Programs, Plans and Practices. The Company shall during
the Term provide Executive with coverage under all employee pension and welfare
benefit programs, plans and practices (to the extent permitted under any
employee benefit plan) in accordance with the terms thereof, which the Company
generally makes available to its senior executives.
4.2    Vacation. While employed hereunder, Executive shall be entitled to no
less than 20 business days paid vacation in each calendar year, which shall be
taken at such times as are consistent with Executive's responsibilities
hereunder.
5.    Expenses. Executive is authorized to incur reasonable expenses in carrying
out his duties and responsibilities under this Agreement. The Company will
reimburse Executive for such expenses upon presentation by Executive from time
to time of appropriately itemized and approved (consistent with the Company's
policy) accounts of such expenditures.
6.    Termination of Employment.
6.1    Termination Without Cause. Except as provided in Section 6.3, if
Executive's employment is terminated by the Company (other than for Permanent
Disability, death or Cause), Executive shall receive such payments, if any,
under applicable plans or programs, including but not limited to those referred
to in Section 4.1





--------------------------------------------------------------------------------





hereof, to which he is entitled pursuant to the terms of such plans or programs,
and any unpaid payments of Base Salary previously earned, any unpaid Bonus
earned or awarded for prior periods, accrued vacation and expense incurred for
which Executive is entitled to reimbursement hereunder. If Executive is
terminated under this Section 6.1, Executive shall also be entitled to receive:
(a) an amount in lieu of any other cash compensation beyond that provided in the
immediately preceding sentence, which amount shall be equal to the sum of:
(i) the actual bonus, if any, he would have received in respect of the fiscal
year in which his termination occurs, prorated by a fraction, the numerator of
which is the number of days in such fiscal year prior to the date of Executive's
termination and the denominator of which is 365, payable at the same time as
bonuses are paid to other executives;
(ii) two times Executive's annual Base Salary; plus one times Executive's Target
Bonus; payable in a lump sum within 30 days following such termination of
employment; provided that if such termination occurs within 90 days prior to
calendar year end, amount shall be payable on January 1 of the year following
the date of Executive’s termination; and
(b) continued coverage for a 24-month period under any employee medical, health
and life insurance plans in accordance with the respective terms thereof
applicable to active employees (other than the requirement of continued
employment); provided, however, that payments and benefits due hereunder shall
be reduced by any amounts owed by Executive to the Company.
In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement and such amounts shall not be reduced
whether or not Executive obtains other employment.
6.2    Termination For Good Reason. Except as provided in Section 6.3, Executive
may resign for Good Reason (as defined below) if Executive provides written
notification to the Company of the existence of a condition constituting Good
Reason ("Notification") within ninety (90) days of the initial existence of such
condition ("Existence Date") and the resignation occurs within two (2) years of
the Existence Date. If Executive resigns for Good Reason, Executive shall
receive such payments, if any, under applicable plans or programs, including but
not limited to those referred to in Section 4.1 hereof, to which he is entitled
pursuant to the terms of such plans or programs, and any unpaid payments of Base
Salary previously earned, any unpaid Bonus earned or awarded for prior periods,
accrued vacation and expense incurred for which Executive is entitled to
reimbursement hereunder. If Executive resigns under this Section 6.2, Executive
shall also be entitled to receive:
(a) an amount in lieu of any other cash compensation beyond that provided in the
immediately preceding sentence, which amount shall be equal to the sum of:
(i) the actual bonus, if any, he would have received in respect of the fiscal
year in which his resignation occurs, prorated by a fraction, the numerator of
which is the number of days in such fiscal year prior to the date of Executive's
resignation and the denominator of which is 365, payable at the same time as
bonuses are paid to other executives;
(ii) two times Executive's annual Base Salary; plus one times Executive's Target
Bonus; payable in a lump sum within 30 days following such resignation of
employment; provided that if such resignation occurs within 90 days prior to
calendar year end, amount shall be payable on January 1 of the year following
the date of Executive’s resignation; and
(b) continued coverage for a 24-month period under any employee medical, health
and life insurance plans in accordance with the respective terms thereof
applicable to active employees (other than the requirement of continued
employment); provided, however, that payments and benefits due hereunder shall
be reduced by any amounts owed by Executive to the Company.
Good Reason shall be defined as one or more of the following conditions arising
without the consent of Executive and which has not been remedied by the Company
within thirty (30) days after receipt of the Notification: (i) a material
reduction in Executive's Base Salary or the establishment of or any amendment to
the annual cash bonus plan which would materially impair the ability of
Executive to receive the Target Bonus (other than the establishment of





--------------------------------------------------------------------------------





reasonable EBITDA or other reasonable performance targets to be set annually in
good faith by the Board), (ii) a material diminution of Executive's titles,
offices, positions or authority, excluding for this purpose an action not taken
in bad faith; or the assignment to Executive of any duties inconsistent with
Executive's position (including status or reporting requirements), authority, or
material responsibilities, or the removal of Executive's authority or material
responsibilities, excluding for this purpose an action not taken in bad faith,
(iii) a transfer of Executive's primary workplace by more than fifty (50) miles
from the current workplace, (iv) a material breach of this Agreement by the
Company, (v) Executive is not the President and Chief Operating Officer of Regal
Cinemas Corporation; or (vi) Executive is not the President and Chief Operating
Officer of the Company.
6.3    Termination During a Change of Control. Notwithstanding Section 6.1 or
6.2, if within three months prior to or one year after a Change of Control (as
defined below), Executive's employment is terminated by the Company (other than
for Permanent Disability, death or Cause) or Executive resigns for Good Reason,
Executive shall receive such payments, if any, under applicable plans or
programs, including but not limited to those referred to in Section 4.1 hereof,
to which he is entitled pursuant to the terms of such plans or programs, and any
unpaid payments of Base Salary previously earned, any unpaid Bonus earned or
awarded for prior periods, accrued vacation and expense incurred for which
Executive is entitled to reimbursement hereunder. If Executive is terminated or
resigns under this Section 6.3, Executive shall also be entitled to receive:
(a) an amount in lieu of any other cash compensation beyond that provided in the
immediately preceding sentence, which amount shall be equal to the sum of:
(i) the actual bonus, if any, he would have received in respect of the fiscal
year in which his termination or resignation occurs, prorated by a fraction, the
numerator of which is the number of days in such fiscal year prior to the date
of Executive's termination or resignation and the denominator of which is 365,
payable at the same time as bonuses are paid to other executives; and
(ii) two times Executive's annual Base Salary; plus one and one half times
Executive's Target Bonus payable in a lump sum within 30 days following such
termination or resignation of employment; provided that if such termination or
resignation occurs within 90 days prior to calendar year end, amount shall be
payable on January 1 of the year following the date of Executive’s termination
or resignation; and
(b) continued coverage for a 30-month period under any employee medical, health
and life insurance plans in accordance with the respective terms thereof
applicable to active employees (other than the requirement of continued
employment); provided, however, that payments and benefits due hereunder shall
be reduced by any amounts owed by Executive to the Company.
A Change of Control shall be deemed to have occurred upon both of the following
occurring: (A) any individual, entity, or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act")), other than Anschutz Company, The Anschutz Corporation, or any
entity or organization controlled by Philip F. Anschutz (collectively, the
"Anschutz Entities"), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) acquires 20% or more of the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors ("Voting Power"); and (B) such beneficial
ownership (as so defined) by such individual, entity or group of more than 20%
of the Voting Power then exceeds the beneficial ownership (as so defined) by the
Anschutz Entities of the Voting Power.
6.4    Permanent Disability. If Executive is unable to engage in the activities
required by Executive's job by reason of any medically determined physical or
mental impairment which has lasted or can be expected to last for continuous
period of not less than six (6) consecutive months ("Permanent Disability"), the
Company or Executive may terminate Executive's employment on written notice
thereof, and Executive shall receive or commence receiving, as soon as
practicable:
(i) the actual bonus, if any, he would have received in respect of the fiscal
year in which his termination occurs, prorated by a fraction, the numerator of
which is the number of days of the fiscal year until termination and the
denominator of which is 365, payable at the same time as bonuses are paid to
other executives; and
(ii) accrued but unpaid Base Salary and such payments under applicable plans or
programs, including but not limited to those referred to in Sections 4 and 5
hereof, to which he is entitled pursuant to the terms of such plans or programs.





--------------------------------------------------------------------------------





6.5     Death. In the event of Executive's death during the Term, Executive's
estate or designated beneficiaries shall receive or commence receiving, as soon
as practicable:
(i) the actual bonus, if any, he would have received in respect of the fiscal
year in which his death occurs, prorated by a fraction, the numerator of which
is the number of days of the fiscal year until his death and the denominator of
which is 365, payable at the same time as bonuses are paid to other executives;
and
(ii) accrued but unpaid Base Salary and such payments under applicable plans or
programs, including but not limited to those referred to in Sections 4 and 5
hereof, to which Executive's estate or designated beneficiaries are entitled
pursuant to the terms of such plans or programs.
6.6    Termination for Cause: Resignation by Executive.
(a) The Company shall have the right to terminate the employment of Executive
for Cause. In the event that Executive's employment is terminated by the Company
for Cause or by Executive for any reason (other than by Executive for Good
Reason or as a result of Executive's Permanent Disability or death) during the
Term, Executive shall not be entitled to the payment of any compensation
otherwise included under this Agreement. After the termination of Executive's
employment under this Section 6.6, the obligations of the Company under this
Agreement to make any further payments, or provide any benefits specified
herein, to Executive shall thereupon cease and terminate.
(b) As used herein, the term "Cause" shall be limited to (i) any willful breach
of any material written policy of the Company that results in material and
demonstrable liability or loss to the Company; (ii) the engaging by Executive in
conduct involving moral turpitude that causes material and demonstrable injury,
monetarily or otherwise, to the Company, including, but not limited to,
misappropriation or conversion of assets of the Company (other than immaterial
assets); (iii) conviction of or entry of a plea of nolo contendere to a felony;
or (iv) a material breach of this Agreement by engaging in action in violation
of the restrictive covenants in this Agreement. No act or failure to act by
Executive shall be deemed "willful" if done, or omitted to be done, by him in
good faith and with the reasonable belief that his action or omission was in the
best interest of the Company.
7.    Golden Parachute Excise Tax Provisions. Notwithstanding any other
provision of this Agreement or any other plan, arrangement, or agreement to the
contrary, if any of the payments or benefits provided or to be provided by the
Company or its affiliates to the Executive or for the Executive’s benefit
pursuant to the terms of this Agreement or otherwise (“Covered Payments”)
constitute parachute payments within the meaning of Code Section 280G
(“Parachute Payments”) and would, but for this Section 7 be subject to the
excise tax imposed under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”) (or any successor provision thereto) or any similar tax
imposed by state or local law or any interest or penalties with respect to such
taxes (collectively, the “Excise Tax”), then the Covered Payments shall be
payable either (i) in full or (ii) reduced to the minimum extent necessary to
ensure that no portion of the Covered Payments is subject to the Excise Tax,
whichever of the foregoing (i) or (ii) results in the Executive’s receipt on an
after-tax basis of the greatest amount of benefits after taking into account the
applicable federal, state, local and foreign income, employment and excise taxes
(including the Excise Tax). Any such reduction shall be made by the Company in
its sole discretion consistent with the requirements of Section 409A of the
Code. Any determination required under this Section 7 shall be made in writing
by the Company or by an accounting or consulting firm selected and paid for by
the Company. The Executive shall provide the Company with such information and
documents as the Company may reasonably request in order to make a determination
under this Section 7. Such determination shall be binding upon the Executive and
the Company.
8.    Indemnification. To the fullest extent permitted by the indemnification
provisions of the articles of incorporation and bylaws of the Company in effect
as of the date of this Agreement and the indemnification provisions of the
corporation statute of the jurisdiction of the Company's incorporation in effect
from time to time (collectively, the "Indemnification Provisions"), and in each
case subject to the conditions thereof, the Company shall (i) indemnify
Executive, as a director and officer of the Company or a subsidiary of the
Company or a trustee or fiduciary of an employee benefit plan of the Company or
a subsidiary of the Company, or, if Executive shall be serving in such capacity
at the Company's written request, as a director or officer of any other
corporation (other than a subsidiary of the Company) or as a trustee or
fiduciary of an employee benefit plan not sponsored by the Company or a
subsidiary of the Company, against all liabilities and reasonable expenses that
may be incurred by Executive in any threatened, pending, or completed action,
suit or proceeding, whether civil, criminal or administrative, or investigative
and whether formal or informal, because Executive is or was a director or
officer of the Company, a director or officer of such other corporation or a
trustee or fiduciary of such employee benefit plan, and against which Executive
may be





--------------------------------------------------------------------------------





indemnified by the Company, and (ii) pay for or reimburse the reasonable
expenses incurred by Executive in the defense of any proceeding to which
Executive is a party because Executive is or was a director or officer of the
Company, a director or officer of such other corporation or a trustee or
fiduciary of such employee benefit plan. The rights of Executive under the
Indemnification Provisions shall survive the termination of the employment of
Executive by the Company.
9.    Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:
Regal Entertainment Group
7132 Regal Lane
Knoxville, TN 37918
Attn: Peter B. Brandow, Esq., General Counsel


To Executive:
Mr. Gregory W. Dunn
7132 Regal Lane 
Knoxville, TN 37918


Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of mailing shall constitute the time at which notice was given.
10.    Separability; Legal Fees If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect. The non-prevailing party shall bear the costs
of any legal fees and other fees and expenses which may be incurred by the
prevailing party in respect of enforcing its respective rights under this
Agreement.
11.    Assignment. This contract shall be binding upon and inure to the benefit
of the heirs and representatives of Executive and the assigns and successors of
the Company, but neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by Executive (except
by will or by operation of the laws of intestate succession) or by the Company,
except that the Company may assign this Agreement to any successor (whether by
merger, purchase or otherwise) to all or substantially all of the stock, assets
or businesses of the Company, if such successor expressly agrees to assume the
obligations of the Company hereunder.
12.    Amendment. This Agreement may only be amended by written agreement of the
parties hereto.
13.    Nondisclosure of Confidential Information; Non-Competition.
(a) Executive shall not, without the prior written consent of the Company, use,
divulge, disclose or make accessible to any other person, firm, partnership,
corporation or other entity any Confidential Information pertaining to the
business of the Company or any of its affiliates, except (i) while employed by
the Company, in the business of and for the benefit of the Company, or (ii) as
required by law. For purposes of this Section 13(a), "Confidential Information"
shall mean non-public information concerning the financial data, strategic
business plans, product development (or other proprietary product data),
customer lists, marketing, acquisition and divestiture plans and other
non-public, proprietary and confidential information of the Company, its
subsidiaries, its theater affiliates (the "Restricted Group") or suppliers
(including, without limitation, any motion picture distributor or exhibitor) or
vendors, that, in any case, is not otherwise available to the public (other than
by Executive's breach of the terms hereof).
(b) During the period of his employment hereunder and for one year thereafter
(except in the case where Executive terminates his employment with the Company
for the Good Reason event described in clause (v) of the definition of "Good
Reason"), Executive agrees that, without the prior written consent of the
Company, (A) he will





--------------------------------------------------------------------------------





not, directly or indirectly, either as principal, manager, agent, consultant,
officer, stockholder, partner, investor, lender or employee or in any other
capacity, carry on, be engaged in, or have any financial interest in, any
business in Competition (as defined in Section 13(c)) with the business of the
Restricted Group and (B) he shall not, on his own behalf or on behalf of any
person, firm or company, directly or indirectly, solicit or hire for the benefit
of anyone, other than the Restricted Group, any person who is, or was at any
time during the six (6) months immediately preceding the time of the
solicitation or hiring by Executive employed by the Restricted Group (other than
Executive's secretary or other administrative employee who worked directly for
him).
(c) For purposes of this Section 13, a business shall be deemed to be in
"Competition" with the Restricted Group if it operates any first-run movie
theater with a minimum of six (6) screens within ten (10) miles of any first-run
movie theater with a minimum of six (6) screens operated by a member of the
Restricted Group. Nothing in this Section 13 shall be construed so as to
preclude Executive from investing in any publicly or privately held company,
provided Executive's beneficial ownership of any class of such company's
securities does not exceed 1% of the outstanding securities of such class.
(d) Executive and the Company agree that this covenant not to compete is a
reasonable covenant under the circumstances, and further agree that if in the
opinion of any court of competent jurisdiction such restraint is not reasonable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of this covenant as to the court shall
appear not reasonable and to enforce the remainder of the covenant as so
amended. Executive agrees that any breach of the covenants contained in this
Section 13 would irreparably injure the Company. Accordingly, Executive agrees
that the Company may, in addition to pursuing any other remedies it may have in
law or in equity, obtain an injunction against Executive from any court having
jurisdiction over the matter restraining any further violation of this Agreement
by Executive and cease making any payments otherwise required by this Agreement;
provided, however, that in the event a court of competent jurisdiction, which
recognizes the validity of the provisions of this Section 13, finds Executive
not to be in violation of the provisions of this Section 13, then the Company
shall pay to Executive, in a lump sum, within ten days of such determination,
all amounts that would have been payable to Executive hereunder through the date
of such determination and continue making any other payments due with respect to
periods of time subsequent to such determination in accordance with the
provisions of this Agreement.
14.    Beneficiaries; References. Executive shall be entitled to select (and
change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive's death, and may change such election, in either case by giving the
Company written notice thereof. In the event of Executive's death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative, and the Company shall pay amounts payable under this
Agreement, unless otherwise provided herein, in accordance with the terms of
this Agreement, to Executive's personal or legal representatives, executors,
administrators, heirs, distributees, devisees, legatees or estate, as the case
may be. Any reference to the masculine gender in this Agreement shall include,
where appropriate, the feminine.
15.    Survival.     The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations. The
provisions of this Section 15 are in addition to the survivorship provisions of
any other section of this Agreement.
16.    Governing Law. This Agreement shall be construed, interpreted and
governed in accordance with the laws of the state of Tennessee, without
reference to rules relating to conflicts of law.
17.    Effect on Prior Agreements. Except for amendments to this Agreement, this
Agreement contains the entire understanding between the parties hereto and
supersedes in all respects any prior or other agreement or understanding between
the Company or any affiliate of the Company and Executive.
18.    Withholding. The Company shall be entitled to withhold all applicable tax
withholdings, FICA, FUTA and all other required withholdings of the Company from
any and all payments made under any provision of this Agreement.
19.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original.





--------------------------------------------------------------------------------







* * * *
[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph.
 
REGAL ENTERTAINMENT GROUP
 
 
 
 
 
 
By:
/s/ AMY E. MILES
 
Name:
 
Amy E. Miles
 
Title:
 
Chief Executive Officer and Chair of the Board
 
EXECUTIVE
 
/s/ GREGORY W. DUNN
 
Gregory W. Dunn










